Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s response filed 5/27/22 is acknowledged and has been entered.  

2.  Applicant is reminded of Applicant's election of the species of WT1 peptide that binds to HLA-DR1*1501 in Applicant’s reply filed 3/16/21.   

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to include the species HLA-DRB1*0405 (which is no longer recited in the claims).  The Examiner had extended search and examination to include all of the species recited in claim 15. 

Claim 15 is presently being examined. 

3.  Although there is not presently an art rejection in this Office Action, Applicant is reminded that for the purpose of prior art rejections, the filing date of instant claim 15 is deemed to be the filing date of PCT/JP2008/053417, i.e., 2/27/08, as the foreign priority application does not provide support for the HLA-DPB1*0501 restricted recited in the instant claim.  

4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.  Claim 15 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 16-19 of U.S. Patent No. 10,654,892 (of record in view of Fujiki et al (Proc. Jap. Soc. Immunol. 2004, page 210, of record) as evidenced by Fujiki et al (J. Immunother. 2007, 30: 282-293, of record).

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 13/877,768 case (from which US Patent No. 10,654,892 issued) as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of U.S. Patent No. 10,654,892 are drawn to a method for producing an activated helper T cell (i.e., “Th” cell) comprising contacting a WT1 peptide with an APC comprising one or two MHC class II molecules (that are different from those recited in the instant claim) but wherein the APC further comprises one of the instantly recited HLA class II molecules (see claim 3 of ‘892), wherein the WT1 peptide consists of the amino acid sequence of SEQ ID NO: 2 (i.e., KRYFKLSHLQMHSRKH, base claim 1 of ‘892) that is identical to instantly recited SEQ ID NO: 2 (see evidentiary reference Fujiki et al 2007, abstract), and wherein the activated Th cell is produced in vitro (claim 18 of ‘892).  

As such, the method of ‘892 comprises already having obtained a sample from a subject that comprises an antigen presenting cell (e.g., a dendritic cell, peripheral blood mononuclear cell), the same method step of contacting or stimulating the sample comprising an APC with the said peptide, thereby generating a complex of the WT1 peptide and the MHC class II molecule that reacts with a cognate Th cell.  
The claims of ‘892 do not recite a step for determining the production of a cytokine or the reaction of the Th cell, wherein a presence or an increase in the amount of the production of the cytokine or the reaction of the Th cell indicates the presence or amount of the WT1-specific Th cell.  

However, Fujiki et al 2004 teach a method wherein peripheral blood of a subject was obtained, dendritic cells in the sample were pulsed/loaded with the WT1332 peptide (i.e., WT1 332-347 peptide that is identical to instantly recited SEQ ID NO: 2), wherein the cells from the subject express an HLA class II molecule to which the said peptide can bind, and the pulsed cells were used to stimulate autologous CD4+ T cells.  The peptide specificity of the induced CD4+ T cells (i.e., T helper cells) was examined by measuring 3H-thymidine incorporation (a proxy for T cell proliferation) and IFN-gamma production (a proxy for stimulation).  Fujiki et al teach that these peptide specific T helper cells produced Th1-type cytokines.  Fujiki et al teach obtaining peripheral blood mononuclear cells (comprising APCs), stimulating them with a the WT1332 peptide as well as a peptide from WT1 that is a CTL epitope restricted to an HLA class I molecule, and that the induction of CTLs was markedly enhanced by the WT1332 Th peptide, and whereby administration of  the Th peptide can be expected to enhance the clinical effect of the CTL epitope peptide  (see entire abstract).  

Evidentiary reference Fujiki et al 2007 teaches that the WT1332 peptide consists of the  sequence KRYFKLSHLQMHSRKH) (see entire reference, especially abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have in the method of the claims of ‘892, obtained a sample of peripheral blood mononuclear cells from a subject having a WT1 expressing cancer and treated with the WT1332 peptide (plus or minus the WT1 CTL epitope peptide) before and after treatment, as well as from a healthy HLA class II matched (for the molecule of interest) subject, to have stimulated the sample with the WT1332 peptide, and to have determined if tritiated thymidine incorporation or IFN-gamma production ensues, thereby indicating the presence and/or reaction of a Th cell in the sample, similar to the method taught by Fujiki et al. It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have used peripheral blood mononuclear cells from a subject having one of the HLA class II molecules recited in claim 3 of ‘892 alone (and that are recited in the instant claim 15), since the method of ‘892 indicates that the WT1332 peptide will bind to these said HLA molecules.  

One of ordinary skill in the art would have been motivated to do this in order to monitor and correlate clinical effect with the presence of Th cells specific for the WT1332 peptide in cancer patients, before and after treatment, of subjects having one of the HLA class II molecules recited in claim 3 of ‘892 and in instant claim 15.  

Claim 15 is  directed to an invention not patentably distinct from claims 1-3, 5-9 and 16-19 of commonly assigned 10,654,895, as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 10,654,892, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments are of record in the response filed 6/27/22 on pages 2-3.  

However, Applicant’s argument is not persuasive as there are multiple reasons for double patenting, e.g., “The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.” 

6.  Claim 15 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 17 of copending Application No. 16/835,761.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons enunciated below in this rejection.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/835,761 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

The claims of 16/835,761 are drawn to a method for producing activated helper T cell[s] (Th cells) comprising contacting a sample obtained from a subject that comprises an APC that comprises at least one of the recited HLA class II molecules comprising a polynucleotide encoding a WT1 peptide consisting of the amino acid sequence of SEQ ID NO: 2 (i.e., KRYFKLSHLQMHSRKH, and that is identical to instantly recited SEQ ID NO: 2), and wherein the APC further comprises an HLA-DRB*1501, HLA-DRB1*1502, HLA-DPB1*0501 or an HLA-DPB1*0901 molecule (that are identical to those recited in instant claim 15) (in particular, see claim 3 of ‘761); that is, the APC of the subject expresses a complex of the HLA class II molecules and the peptide that is produced endogenously from the transfected nucleic acid molecule encoding it. 

The claims of ‘761 do not recite the instantly recited method steps per se.

However, the method recited in claim 17 of ‘761 is a method for determining the presence or amount of WT1-specific helper T cells in a subject who is positive [for] at least one MHC class II molecule selected from the recited group (that does not comprise one of the instantly recited HLA class II molecules but does comprise the MHC class II molecules that are recited in claim 1 of ‘761), wherein the method further comprises determining the presence or Th cells or amount of cytokines produced by Th cells, wherein an increase of the presence or amount of cytokines or Th cells by the stimulating shows the presence or amount of the WT1-specific helper T cells; that is the steps are essentially the same as the steps recited in instant claim 15, absent the recitation of the MHC class II molecules recited in instant claim 15 and the identity of the WT1 peptide that is used in the method.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed the method steps recited in claim 17 of ‘761 using a sample from a subject having the MHC class II molecules recited in claim 3 of ‘761 (that are identical to those recited in instant claim 15) that comprise Th cells, and contacting the sample with the WT1 peptide consisting of the amino acid sequence of SEQ ID NO: 2 that is recited in claim 1 of ‘761.

One of ordinary skill in the art would have been motivated to do this to determine the presence of Th cells specific for the WT1 peptide consisting of the sequence of SEQ ID NO: 2 in a subject who is positive for one of the HLA-DRB*1501, HLA-DRB1*1502, HLA-DPB1*0501 or an HLA-DPB1*0901 molecules recited in claim 3 of ‘761, particularly in light of the recitation in claim 3 of ‘761 that the WT1 peptide is capable of binding to those said molecules. 

Claim 15 is directed to an invention not patentably distinct from claims 1, 3 and 17 of commonly assigned 16/835,761 as enunciated supra. 

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 16/835,761, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments are of record in the response filed 6/27/22 on pages 2-3.  

 However, this rejection is not the only rejection remaining in the instant case. 

7.  No claim is allowed.

8.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644